             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CV 250 MR WCM

MARCUS HYATT AND ASHLEY                   )
BARRETT                                   )
                                          )
      PLAINTIFFS,                         )
                                          )            ORDER
V.                                        )
                                          )
QUENTIN MILLER, IN HIS OFFICAL            )
CAPACITY AS BUNCOMBE COUNTY               )
SHERIFF; WESTERN SURETY                   )
COMPANY; J.D. LAMBERT,                    )
INDIVIDUALLY AND OFFICIALLY;              )
JEFF MAY, INDIVIDUALLY AND                )
OFFICIALLY; AND KATHERINE                 )
LEWIS, INDIVIDUALLY AND                   )
OFFICIALLY,                               )
                                          )
      DEFENDANTS.                         )
                                          )

      Before the Court is Plaintiffs’ Motion to Amend the Pretrial Order and

Case Management Plan (the “Motion,” Doc. 48).

      In their Motion, Plaintiffs request that their deadline to designate

experts be extended to May 1, 2020.           Plaintiffs explain that counsel

inadvertently calendared the deadline proposed by the parties for Plaintiffs’

expert designation rather than the deadline set out in the Pretrial Order and

Case Management Plan (the “Pretrial Order”). The error was discovered on

April 7, 2020, two days before the Motion was filed.


                                      1
      Defendants do not take a specific position with regard to Plaintiffs’

request but ask that if Plaintiffs’ expert deadline is extended, that Defendants’

expert deadline also be extended by sixty (60) days. Doc. 49, p. 1.

      The Pretrial Order sets out the following deadlines:

            Expert Designations:
                  Plaintiffs         March 4, 2020
                  Defendants         April 6, 2020
            Discovery                September 9, 2020
            Mediation                September 23, 2020
            Motions Deadline         October 9, 2020
            Trial                    March 8, 2021 term

            Doc. 43.

      It is self-evident that litigants are expected to review closely any Orders

of the Court, including any Orders setting deadlines. Here, however,

considering the almost immediate filing of the Motion following counsel’s

realization of the scheduling error, Defendants’ response to the Motion, and

the fact that amendment of the expert deadlines can be accomplished in these

circumstances without the modification of any other deadlines, the Motion will

be allowed. Further, the undersigned agrees that a corresponding change of

Defendants’ expert deadline is in order, keeping however the same amount of

time (one month) between the parties’ designations as originally provided in

the Pretrial Order.




                                        2
IT IS THEREFORE ORDERED THAT:

    1. Plaintiffs’ Motion to Amend the Pretrial Order and Case

       Management Plan (Doc. 48) is GRANTED, and the deadline for

       Plaintiffs to designate their experts is EXTENDED through

       and including May 1, 2020.

    2. The deadline for Defendants to designate their experts is

       EXTENDED through and including June 1, 2020.

    3. All other deadlines set forth in the current Pretrial Order and

       Case Management Plan (Doc. 43) remain in effect.



                          Signed: April 14, 2020




                               3
